Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 10/25/2021, wherein claims 1-4,6,9, and 10 are pending. 

Drawings
Fig. 7 is objected to because applicant claims that “ a length of the rear waistband portion is less than a length of the rear portion” (claim 1) however it appears from fig.  7 that the length of the rear waistband portion is the same as the length of the rear portion, and the rear portion length appears to extend beyond the rear portion of the garment.  The applicant provides that lengths L3 and L4 of fig. 7 do not represent the length of material in a resting position and their lengths when combined is the same which is what is shown in fig. 7, however this is confusing because the waistband and rear portion are not connected to each other in fig. 7 and appear to be in a resting position. Para. 26 of applicant’s spec provides: “ The representation in FIG 7 shows the medicinal underwear 105 in a flat and opened position to show the various lengths”. Additionally, fig. 7 specifically labels a rear waistband length and a rear portion length which corresponds to the language of claim 1. None of the other figures label these lengths so as to provide support for this feature. Labeling “longer length” on 605 and “shorter length” on 175 when the figure clearly does not show 605 having a longer 


Fig. 4 is objected to for containing new matter. The amount of 130 overlapping with the waistband as shown in fig. 4 was not previously disclosed, and the placement of 130 being on the innermost side of the waistband (130 shown as solid line) was also not previously disclosed. The applicant points to fig. 3 as showing the bottom portion of the garment extending into the waistband and being stitched however stitching 115 is different than stitching 415. 115 extends through all the layers and 415 appears only on the inside. Fig. 3 also has very different proportions than fig. 4  (115 is more than half way up the waistband in fig. 3 whereas 115 is at the very bottom of the waistband in fig. 4) so it is not clear that any part of 130 would be secured by 415. Nevertheless, the “stitching around the cut-out areas extends from the inside fabric to the front portion” (claim 10) would need to be shown in order to maintain claim 10. The examiner suggests removing this subject matter from the claims because the original drawings do not show this feature and the examiner does not find sufficient explanation for this feature in applicant’s specification so as to provide a drawing with support from the originally filed disclosure.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4,6,9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, it is unclear in view of applicant’s spec what the applicant means by “ a length of the rear waistband portion is less than a length of the rear portion” because fig. 7 of applicant’s drawing shows the rear portion length and the rear waistband length as being the same. Additionally, the rear portion length appears to extend beyond the rear portion of the garment (L4 extends beyond the length of 605). However, if the rear portion length were to be the actual length of the rear portion of the garment in fig. 7, it would be shorter than the length of the rear waistband portion of fig. 7, which contradicts claim 1. The applicant provides that lengths L3 and L4 of fig. 7 do not represent the length of material in a resting position and their lengths when combined is the same which is what is shown in fig. 7, however this is confusing because the waistband and rear portion are not connected to each other in fig. 7 and appear to be in a resting position. Para. 26 of applicant’s spec provides: “ The representation in FIG 7 shows the medicinal underwear 105 in a flat and opened position to show the various lengths”. Additionally, the applicant points to para. 28 to provide a definition of fabric length: “discussions of the length of the fabric pertain to the amount of fabric used and the ultimate length of the stretched or un-stretched fabric, so long as the comparison is based on both pieces of fabric being similarly stretched or un-stretched”. According to this definition, fig. 7 is showing the ultimate length of the fabric of the waistband and rear portion which doesn’t correspond to the rear waist portion length being less than the length of the rear portion. 

	Regarding claim 1, it is unclear if “cut-out areas of material on an inside fabric of the waistband” is claiming  cut-out areas in an inside fabric of the waistband  (i.e. by cutting away material of an inside fabric of the waistband), or  cut-out areas of material that are placed on an inside fabric of the waistband (i.e. cut-out areas of a layer of material being applied to inside fabric of the waistband). For the purposes of the prior art rejection, the examiner is interpreting this limitation to mean  cut-out areas in an inside fabric of the waistband.

Regarding claim 10, it is unclear what is meant by “stitching around the cut-out areas extends from the inside fabric to the front portion” because it is not clear how fabric of the front portion would be in the area around the cut out so as to be stitched to because it appears from the figures that 130 doesn’t cross the gap or  extend around the cutout (figs. 1,2,5). The applicant points to fig. 3 as showing the bottom portion of the garment extending into the waistband and being stitched however stitching 115 is different than stitching 415. 115 extends through all the layers and 415 appears only on the inside fabric. Fig. 3 also has very different proportions than fig. 4  (115 is more than half way up the waistband in fig. 3 whereas 115 is at the very bottom of the waistband in fig. 4) so it is not clear that any part of 130 would be secured by 415. The applicant provided an amended drawing attempting to show this feature however the new drawing contains new matter as described above.

All remaining claims are rejected as depending on a rejected base claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1,3,4,6,9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood et al. (U.S. 4602388) in view of Protting (U.S. 2006021116).
	Regarding claim 1, Underwood teaches a medicinal pair of underwear (10, can be worn under other garments and can be used to relieve pain, col. 1, lines 25-38) configured to reduce pressure while being worn (would reduce pressure in comparison to underwear that would apply greater pressure when worn, col. 1, lines 25-38), comprising: a waistband (17) having an elastic front waistband portion (A of 17, see annotated fig.); a front portion (11,12,13, within B, see annotated fig.) connected to and positioned laterally beneath the front waistband portion (fig. 1c) (col. 1, lines 59-61), wherein a length of the front portion is substantially the same as a length of the front waistband portion (B and A are substantially the same length), wherein the elastic front waistband portion is stitched to the front portion (col. 1, lines 59-61); the waistband having an elastic rear waistband portion (17 shown in fig. 1b, col. 1, lines 59-62, col. 2, lines 12-14) connected to the front waistband portion (connected via the remainder of 17); a rear portion (14-16) connected to and positioned laterally beneath the rear waistband portion (fig. 1b), wherein a length of the rear waistband portion (17 in fig. 1b) is less than a length of the rear portion (length of 14-16 extending parallel to the waistband, figs. 1a-1b,2c, extends to the front of the garment),
cut-out areas of material on an inside fabric of the waistband to further reduce tension while worn, in which the inside fabric is that which is pressed against the wearer's body when the medicinal pair of underwear is worn, and wherein the cut-out areas locations correspond to a location of the two gaps in stitching.
	Protting teaches an undergarment (30) including  two gaps (at 39 on front of waistband, fig. 3)  in attachment of the waistband (32) and the garment body (discloses an embodiment where the attachment can be stitching such that the two gaps would be gaps in stitching, para. 24), the two gaps being on the waistband (32) and adjacent to the elastic front waistband portion (between 39 on front of waistband, fig. 3) wherein the gaps are positioned on opposite sides of the elastic front waistband portion (positioned on left and right sides, fig. 3), in which the gaps reduce pressure applied against a wearer's legs and hip crease (abstract, paras. 11,12) ; and cut-out areas of material (39 at front of waistband) on an inside fabric of the waistband (fabric of the waistband facing the wearer when worn, 39 extends through the waistband and therefore would be on the inside fabric of the waistband, paras. 27,28, fig. 3) to further reduce tension while worn (abstract, paras. 7, 11,12), in which the inside fabric is that which is pressed against the wearer's body when the medicinal pair of underwear is worn (figs. 3, as outlined above), and wherein the cut-out areas locations correspond to a location of the two gaps (fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the waistband of Underwood so as to include two gaps in stitching on the waistband and adjacent to the elastic front waistband wherein the gaps are positioned on opposite sides of the elastic front waistband portion, in which the gaps reduce pressure applied against a wearer's legs and hip crease; and cut-out areas of material on an inside fabric of the waistband to further reduce tension while worn, in which the inside fabric is that which is pressed against the wearer's body when the medicinal pair of underwear is worn, and wherein the cut-out areas locations correspond to a location of the two gaps in stitching in view of Protting in order to provide stress relief, added resiliency, and a comfortable fit (abstract, para. 7 of Protting).

    PNG
    media_image1.png
    356
    350
    media_image1.png
    Greyscale

 Regarding claim 3, the Underwood/Protting combined reference further teaches when the medicinal pair of underwear is worn, the rear portion(14-16 of Underwood) includes sufficient fabric to enable respective left and right side regions on the rear portion of the underwear to wrap around a wearer's thigh and extend to respective front regions of the wearer's legs (col. 1, lines 31-32, 61-65,figs. 1a-1c of Underwood).
Regarding claim 4, the Underwood/Protting combined reference teaches edges around the left and right leg openings (edges of 11,12,14,15 surrounding leg openings, figs. 1a-1c of Underwood) are seamless to reduce tension exerted against any one or more of the wearer's legs, or hip crease (no seams disclosed, figs. 1a-1c, col. 1, lines 31-38, col. 1, lines 64-65 of Underwood, would reduce tension in comparison with tighter, more constrictive leg openings).
Regarding claim 6, the Underwood/Protting combined reference teaches the sewed stitching extends laterally across the waistband (col. 1, lines 59-61, figs. 1a-c or Underwood).
Regarding claim 9, the Underwood/Protting combined reference teaches the cut-out areas form a U- or V-shape (fig. 3, para. 28 of Protting).
Regarding claim 10, the Underwood/Protting combined reference doesn’t specifically teach stitching around the cut-out areas extends from the inside fabric to the front portion.
 Protting further teaches stitching (finishing stitching 25 or 26) around cut-out areas extends from the inside fabric to the front portion (paras. 27,28, figs. 2-4, stitching extends to ends of the cutout that attach to the front of the underwear).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added stitching around the cut-out areas extending from the inside fabric to the front portion of the Underwood/Protting combined reference in view of Protting in order to finish the raw edge  of the cutout areas and prevent unraveling (para. 27 of Protting). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood et al. (U.S. 4602388) in view of Protting (U.S. 2006021116) in view of Theodoridis (U.S. Patent 10750793).

Regarding claim 2, the Underwood/Protting combined reference fails to teach the underwear is comprised of micro-modal fabric.
Theodoridis teaches underwear comprised of micro-modal fabric (col. 2, lines 26-34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have comprised the underwear of the Underwood/Protting combined reference of micro-modal fabric in view of Theodoridis in order to provide softness, sturdiness, and absorbency to the underwear (col. 2, lines 26-34 of Theodoridis). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).

Response to Arguments/Amendments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 

Regarding applicant’s argument that lengths L3 and L4 of fig. 7 do not represent the length of material in a resting position and their lengths when combined is the same which is what is shown in fig. 7, however this is confusing because the waistband and rear portion are not connected to each other in fig. 7 and appear to be in a resting position. Para. 26 of applicant’s spec provides: “ The representation in FIG 7 shows the medicinal underwear 105 in a flat and opened position to show the various lengths”. Additionally, fig. 7 specifically labels a rear waistband length and a rear portion length which corresponds to the language of claim 1. None of the other figures label these lengths so as to provide support for this feature. Labeling “longer length” on 605 and “shorter length” on 175 when the figure clearly does not show 605 having a longer length than the rear waistband portion only provides more confusion. Additionally, the applicant points to para. 28 to provide a definition of fabric length: “discussions of the length of the fabric pertain to the amount of fabric used and the ultimate length of the stretched or un-stretched fabric, so long as the comparison is based on both pieces of fabric being similarly stretched or un-stretched”. According to this definition, fig. 7 is showing the ultimate length of the fabric of the waistband and rear portion which doesn’t correspond to applicant’s claim language. Also, only one section of stitching was removed from the waistband whereas it seems that there would be two sections of stitching missing to match figs. 1-5.
Regarding applicant’s argument that fig. 4 is amended to show the front portion extending further upward above stitching 115 as shown in fig. 3, the examiner contends that  fig. 4 is objected to for containing new matter. The amount of 130 overlapping with the waistband as shown in fig. 4 was not previously disclosed, and the placement of 130 being on the innermost side of the waistband (130 shown as solid line) was also not previously disclosed. The applicant points to fig. 3 as showing the bottom portion of the garment extending into the waistband and being stitched however stitching 115 is different than stitching 415. 115 extends through all the layers and 415 appears only on the inside. Fig. 3 also has very different proportions than fig. 4  (115 is more than half way up the waistband in fig. 3 whereas 115 is at the very bottom of the waistband in fig. 4) so it is not clear that any part of 130 would be secured by 415. 
Regarding applicant’s argument that the lengths of the rear waistband portion and the rear portion are with respect to the component’s specific lengths whereas fig. 7 shows a length area, the examiner does not understand what this means. Fig. 7 clearly labels L3 as rear waistband length and L4 as rear portion length. There aren’t any other labels in fig. 7 or any other drawings that label a different length of the rear waistband portion or rear portion so as to correspond to applicant’s claim of “a length of the rear waistband portion is less than a length of the rear portion”.  If one were to consider the rear portion length as only being the length of 605, the rear portion length would be shorter than the rear waistband portion length which is the opposite of what is claimed.
Regarding applicant’s remark that the applicant appreciates the examiner’s comment that the rear portion length appears to extend beyond the rear portion of the garment, however the design of the garment is for the rear waistband to extend to the front of the garment, the examiner contends that the examiner does not have an  issue with the rear waistband portion extending to the front of the garment. Part of the issue is that the rear portion length (L4) extends beyond the length of the rear portion (605) in fig. 7 which provides confusion.
Regarding applicant’s argument that Underwood fails to teach two gaps in stitching on the waistband with corresponding cut-out areas as claimed, the examiner contends that Protting is combined with Underwood to teach these features.
Regarding applicant’s argument that Protting fails to teach cut outs against an inside fabric and the locations of the cut outs do not correspond with gaps in stitching, the examiner contends that the applicant claims “cut-out areas of material on an inside fabric”, not cut outs against an inside fabric. Protting teaches an undergarment (30) including  two gaps (at 39 on front of waistband, fig. 3)  in attachment of the waistband (32) and the garment body (discloses an embodiment where the attachment can be stitching such that the two gaps would be gaps in stitching, para. 24), the two gaps being on the waistband (32) and adjacent to the elastic front waistband portion (between 39 on front of waistband, fig. 3); and cut-out areas of material (39 at front of waistband) on an inside fabric of the waistband (fabric of the waistband facing the wearer when worn, 39 extends through the waistband and therefore would be on the inside fabric of the waistband, paras. 27,28, fig. 3) wherein the cut-out areas locations correspond to a location of the two gaps (fig. 3). The examiner finds that adding the cut out areas and gaps as claimed to Underwood would provide stress relief, added resiliency, and a comfortable fit (abstract, para. 7 of Protting). The examiner notes that the applicant has not claimed that the waist band has two layers with the cut outs being only through the interior layer and the front portion being sandwiched between the two layers.


Applicant’s specification amendment filed 10/25/2021 is accepted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732                                                                                                                                                                                             

/KHOA D HUYNH/           Supervisory Patent Examiner, Art Unit 3732